ON MOTION FOR REHEARING
Decided August, 22, 1932
BY THE COURT
Plaintiff has filed an application for a re-hearing. The objection is that the court did not pass upon all the questions. In the first place, it is claimed that the court only passed upon Section 13, which provides that taxicab companies shall make no charges for additional passengers. That would apply to a case where additional passengers come in after the original passenger has been received and paid for. It is claimed that the court did not pass upon the effect of Section 15 of the ordinance which forbids the taxicab company charging for additional passengers taken at the same time. Upon a reconsideration of the caso we are of opinion that Section 15 parallels Section 13 except as to the conditions. We think these two sections are to be construed alike and are reasonable provisions as to charges.
Again it is urged that the court did not express an opinion upon the question of the liability of companies licensed under the old ordinance. That is true. We have reconsidered this question and have reached the conclusion that under the new ordinance the companies licensed under the old ordinance are required to comply with the insurance provision in the new. We can not escape the view that this provision is justified by the decision of the Supreme Court in the cases of Sylvania Busses v The City of Toledo, 118 Oh St, 187, and Rowe, Jr. v Cincinnati, 117 Oh St, 382. The decision of this court is therefore that the ordinance on this proposition may be construed to apply to the companies authorized under the old ordinance and that the requirement that all licensees take out a like amount of insurance violates no legal right of plaintiff. We have considered all propositions made in the application for rehearing and are of the opinion that the same should be overruled.
ALLREAD, PJ, HORNBECK arid KUNKLE, JJ, concur,